DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 03/22/2022. Claims 1-4, 7, 22, and 34 have been amended. Claims 61-63 have been added. Claims 1-4,7,22-29, 31-34, and 61-63 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22, 31, and 34, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 22, and 34, the claim recites the use of machine learning “based on attributes of a patient wearing wound dressing”. However particular steps are not discussed in sufficient detail in the Specification as to how the machine learning works, how the learning algorithm is trained to produce said results or a specific algorithm. The algorithm is only claimed and described as obtaining the functional result training the algorithm and providing an output without clearly setting forth the steps indicating how this is accomplished. As such claims 1, 22, 34, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130317367 A1 (cited in IDS dated 09/06/2019, hereinafter referred to as “Shuler”) in view of “Intelligent Sensor Networks: The Integration of Sensor Networks, Signal Processing and Machine Learning” (hereinafter referred to as “Hu”) and US 20040034293 A1 (hereinafter referred to as “Kimball”)
Regarding claim 1, Shuler, a system for monitoring oxygenation levels of traumatized tissue (paragraph [0002]), teaches an apparatus (abstract; paragraph [0178]) comprising:
a wound dressing comprising a wound cover and a wound facing portion configured to be placed over a wound (paragraph [0178]; as shown in Figure 22);
a sensor patch releasably connected to the wound dressing (paragraph [0178]; as shown in Figure 22), the sensor patch comprising at least one motion sensor for sensing a motion related parameter associated with motion of the wound dressing (has an accelerometer; paragraphs [0351], [0450]); and
at least one further sensor for sensing a healing related parameter associated with wound healing at a region of tissue of a wound or proximate a wound covered by the wound dressing (paragraphs [0089]-[0091], [0123]).  
Further Shuler teaches a processing element for processing an output of the motion sensor and/or an output of the further sensor (paragraphs [0096]-[0098], [0123]), but Shuler does not explicitly teach a processor, perform a learning step in which a sample period is set based on attributes of a patient wearing the wound dressing; and determining whether a motion sensor satisfies a predetermined condition.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have a step of determining a sampling period based on a patient attributes, since it has been held routine optimization involves only routine skill in the art and could be performed by one of ordinary skill in the art. See MPEP 2144.05 II
Further, Hu, teaches the use of machine learning (pages 3-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shuler and the routine optimization of sampling periods, to use machine learning, as taught by Hu, because doing so provides a means that use empirical data, experience, and training to evolve and adapt to changes that occur in their environment (page 3; as taught by Hu). 
Finally, Kimball, an oxygen saturation sensor that accounts for motion, teaches wherein the processor is configured to determine that the output of the motion sensor satisfies a predetermined condition corresponding to a rate of acceleration of the wound dressing which is less than a predetermined rate of acceleration (determines if the motion of a user is above a particular threshold and disregards data in cases where the motion is too extreme; paragraph [0079]; uses an accelerometer (which determines rate of acceleration); paragraph [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shuler, to determine whether the motion sensor satisfies a predetermine condition, as taught by Kimball, because doing so eliminates defective sensor data due to excessive movement.
Regarding claim 2, Shuler, in view of Hu and Kimball, teaches wherein the healing related parameter is a parameter associated with blood perfusion within the region of tissue (paragraph [0123]; as taught by Shuler).
Regarding claim 3, Shuler, in view of Hu and Kimball, teaches wherein the healing related parameter is a parameter associated with oxygen saturation of blood within the region of tissue (paragraphs [0089]-[0091]; as taught by Shuler).
Regarding claim 4, Shuler, in view of Hu and Kimball, teaches further wherein:
the processing element for processing an output of the motion sensor and/or an output of the further sensor (paragraphs [0096]-[0098], [0123]; as taught by Shuler).
Regarding claim 7, Shuler, in view of Hu and Kimball, teaches wherein the wound dressing comprises a memory element and the processing element is configured to generate data which corresponds to an output of the motion sensor and data which corresponds to an output of the further sensor and to store said data in the memory element (paragraphs [0128], [0147]-[0148]; as taught by Shuler).
Regarding claim 34, Shular teaches an apparatus (abstract; paragraph [0178]) comprising:
A wound dressing including a wound cover and a wound facing portion configured to be placed over a wound (paragraph [0178]; as shown in Figure 22); 
at least one motion sensor for sensing a motion related parameter associated with motion of the wound dressing (paragraphs [0351], [0450]);
at least one further sensor for sensing a healing related parameter associated with wound healing at a region of tissue of a wound or proximate a wound covered by the wound dressing (paragraphs [0089]-[0091], [0123]); and
a processing element for processing an output of the motion sensor and/or an output of the further sensor (paragraphs [0096]-[0098], [0123]), and wherein the at least one motion sensor and the at least one further sensor are positioned on a separate portion releasably connected to the wound dressing (paragraph [0178]; as shown in Figure 22); but Shuler does not explicitly teach a perform a learning step in which a sample period is set based on attributes of a patient wearing the wound dressing retaining and discarding data from the further sensor based on motion sensor data.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have a step of determining a sampling period based on a patient attributes, since it has been held routine optimization involves only routine skill in the art and could be performed by one of ordinary skill in the art. See MPEP 2144.05 II
Further, Hu, teaches the use of machine learning (pages 3-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shuler and the routine optimization of sampling periods, to use machine learning, as taught by Hu, because doing so provides a means the use empirical data, experience, and training to evolve and adapt to changes that occur in their environment (page 3; as taught by Hu). 
Finally, Kimball teaches determine if the output of the motion sensor satisfies a predetermined condition corresponding to a predetermined amount of acceleration of the patient or the portion of the patient comprising the region of tissue is below a threshold value (paragraph [0079]); 
in response to determining that the output of the motion sensor satisfies the predetermined condition, retain data corresponding to the output of the further sensor (paragraph [0079]); and
in response to determining that that output of the motion sensor fails to satisfy the predetermined condition, discard the data corresponding to the output of the further sensor (paragraph [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shular, to determine whether the motion sensor satisfies a predetermine condition and retain or discard data based on the predetermined condition, as taught by Kimball, because doing so eliminates defective sensor data due to excessive movement.

Claim(s) 22-25, 28-29, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler, in view of Hu.
Regarding claim 22, Shular teaches a wound monitoring method (abstract) comprising the steps:
sensing a motion related parameter associated with motion of a patient (paragraphs [0351], [0450]) and a healing related parameter associated with wound healing at a region of tissue of the patient at or proximate to a wound (paragraphs [0089]-[0091], [0123]); at least one of the motion related parameter or healing related parameter sensed with a wound dressing comprising a wound cover, a wound facing portion configured to be placed over the wound, and a releasable sensor (paragraph [0178]; as shown in Figure 22).
determining that the sensed motion related parameter satisfies a predetermined condition corresponding to a predetermined amount of motion of the patient (teaches adjusting wound healing measurements based on accelerometer data; paragraphs [0351], [0450]); and
storing and/or transmitting data which represents the sensed healing related parameter associated with wound healing (paragraphs [0096]-[0098], [0123], [0128], [0147]-[0148]), but Shuler does not explicitly teach perform a learning step in which a sample period is set based on attributes of a patient wearing the wound dressing.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have a step of determining a sampling period based on a patient attributes, since it has been held routine optimization involves only routine skill in the art and could be performed by one of ordinary skill in the art. See MPEP 2144.05 II
Further, Hu, teaches the use of machine learning (pages 3-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shuler and the routine optimization of sampling periods, to use machine learning, as taught by Hu, because doing so provides a means the use empirical data, experience, and training to evolve and adapt to changes that occur in their environment (page 3; as taught by Hu). 
Regarding claim 23, Shular, in view of Hu, teaches wherein step of sensing the motion related parameter and healing related parameter comprises the step of monitoring the motion related parameter and the healing related parameter over a sample period (paragraphs [0148]-[0152]).
Regarding claim 24, Shular, in view of Hu, teaches wherein the sample period is not less than one second or two seconds or five seconds or ten seconds (paragraph [0154]).
Regarding claim 25, Shular, in view of Hu, teaches wherein the sample period is not greater than sixty seconds or thirty seconds or fifteen seconds (paragraph [0154]).
Regarding claim 28, Shular, in view of Hu, teaches wherein the healing related parameter is associated with an amount of oxygen saturation at the region of tissue at or proximate to the wound (paragraphs [0089]-[0091]).
Regarding claim 29, Shular, in view of Hu, teaches wherein the stored data is data collected over a sample period in which the sensed motion related parameter satisfies the predetermined condition (paragraphs [0128], [0147]-[0152]).
Regarding claim 32, Shular, in view of Hu, teaches further comprising subsequently repeating the steps of sensing the motion and healing related parameters (periodically take measurements over a period of time; paragraphs [0152]), determining that the motion related parameter satisfies the predetermined condition (paragraphs [0351], [0450]) and storing data representing the parameter associated with wound healing to compile a plurality of records of data associated with wound healing (paragraphs [0128], [0147]-[0148]).
Regarding claim 33, Shular, in view of Hu, teaches further comprising the step of transmitting the data comprising the plurality of records to a remote device for processing (paragraphs [0098]-[0101], [0131]).

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shular and Hu as applied to claim 22 above, and further in view of Kimball.
Shular, in view of Hu, teaches the limitations of claim 22 as discussed above
Regarding claim 26, Shular, in view of Hu, teaches sensing motion, but does not teach wherein the predetermined condition corresponding to a predetermined amount of motion of the patient is a condition in which the acceleration of the patient or the portion of the patient comprising the region of tissue at or proximate to the wound is below a threshold value.
However, Kimball teaches wherein the predetermined condition corresponding to a predetermined amount of motion of the patient is a condition in which the acceleration of the patient or the portion of the patient comprising the region of tissue at or proximate to the wound is below a threshold value (paragraph [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shular, in view of Hu, to determine whether the motion sensor satisfies a predetermine condition threshold, as taught by Kimball, because doing so eliminates defective sensor data due to excessive movement.

Response to Arguments
Applicant’s arguments, filed 07/15/2022, with respect to 35 USC 101 and 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 101 and 35 USC 112(b) rejections has been withdrawn. 

Applicant's arguments filed 07/15/2022 in regards to 35 USC 103 and 35 USC 112(a) rejection of claims 1, 22, and 34 have been fully considered but they are not persuasive. 
35 USC 103 Rejections
Regarding 35 USC 103 rejections for claims 1, 22, and 34, Applicant argues that the prior art fails to teach or suggest “a wound dressing comprising a wound cover and a wound facing portion configured to be placed over a wound; a sensor patch releasably connected to the wound dressing”. Examiner respectfully disagrees.
Specifically Shular teaches a wound dressing comprising a wound cover and a wound facing portion configured to be placed over a wound (paragraph [0178]; as shown in Figure 22); a sensor patch releasably connected to the wound dressing (paragraph [0178]; as shown in Figure 22). 
As such the Applicant’s argument is found to be unpersuasive.

35 USC 112(a) Rejection:
Regarding 35 USC 112(a) rejections for claims 1, 22, and 34, Applicant argues that paragraph [0112], FIG. 10, and Step S2040, discusses in sufficient detail, a learning process that can "establish typical characteristics for a patient wearing the wound dressing, such as heart rate or amount of motion, for when the patient is motionless and/or resting." Examiner respectfully disagrees.
The claims recite the use of machine learning “based on attributes of a patient wearing wound dressing”. However particular steps are not discussed in sufficient detail in the Specification as to how the machine learning works, how the learning algorithm is trained to produce said results or a specific algorithm. The algorithm is only claimed and described as obtaining the functional result training the algorithm and providing an output without clearly setting forth the steps indicating how this is accomplished. As such claims 1, 22, 34, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
As such the Applicant’s argument is found to be unpersuasive.

Conclusion
Claims 1, 22, and 34 are rejected under 35 USC 112(a) but provide subject matter that, in combination with the claims upon which they  depend, are not found in the prior art. 
Regarding claims 61-63, the prior art fails to teach or suggest the sensor patch being releasably connected to a lateral side of the wound dressing via a perforation line. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791